Case: 12-15893     Date Filed: 09/19/2014   Page: 1 of 30


                                                                         [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15893
                           ________________________

                      D.C. Docket No. 1:10-cv-24106-MGC


JONATHAN CORBETT,

                                                                          Petitioner,
                                       versus


TRANSPORTATION SECURITY ADMINISTRATION,

                                                                         Respondent.

                           ________________________

                      Petition for Review of an Order of the
                      Transportation Security Administration
                           _______________________

                               (September 19, 2014)

Before MARCUS, WILLIAM PRYOR and MARTIN, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

      In this petition for review, Jonathan Corbett alleges that airport screening

procedures violate his right to be free from unreasonable searches. U.S. Const.

amend. IV. But before we decide the merits of that argument, we must decide
              Case: 12-15893     Date Filed: 09/19/2014    Page: 2 of 30


whether the 60-day deadline for filing a petition in the court of appeals, 49 U.S.C.

§ 46110(a), is jurisdictional and whether Corbett established a reasonable ground

for filing his petition more than two years after the Transportation Security

Administration deployed these screening procedures in airports nationwide. Even

though our Court previously held that the 60-day deadline is “mandatory and

jurisdictional,” see Greater Orlando Aviation Authority v. Fed. Aviation Admin.,

939 F.2d 954, 959 (11th Cir. 1991), a decision of the Supreme Court, Henderson v.

Shinseki, ___ U.S. ___, ___, 131 S. Ct. 1197, 1206 (2011), together with an en

banc decision of our Court, Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357, 1362

(11th Cir. 2013) (en banc), later abrogated that prior panel precedent. Those

decisions make clear that the 60-day deadline is not “jurisdictional,” but is instead

a claim-processing rule. Even though Corbett’s delay in filing his petition does not

defeat our jurisdiction, his petition is nevertheless untimely because no “reasonable

ground[]” excuses his delay. 49 U.S.C. § 46110(a). The Administration, the district

court, and our Court informed Corbett that Congress vested exclusive jurisdiction

to hear his petition in our Court. Alternatively, even if Corbett had timely filed his

petition, the screening procedure employed by the Administration requires only a

reasonable administrative search that does not violate the Fourth Amendment. We

dismiss Corbett’s petition as untimely and, in the alternative, deny Corbett’s

petition on the merits. We also grant a motion to seal filed by the Administration.

                                           2
              Case: 12-15893     Date Filed: 09/19/2014   Page: 3 of 30


                                 I. BACKGROUND
      We divide the background in two parts. First, we discuss the procedure

issued by the Administration. Second, we discuss the procedural history of

Corbett’s petitions and the pending motions and jurisdictional question that we

carried with the case.

                         A. The Standard Operating Procedure

      Congress created the Administration, now an agency of the Department of

Homeland Security, in response to the terrorist attacks of September 11, 2001, and

charged the Administrator with ensuring civil aviation security. See 49 U.S.C.

§ 114; 6 U.S.C. § 203(2). The Administrator, in conjunction with the Director of

the Federal Bureau of Investigation, must “assess current and potential threats to

the domestic air transportation system” and take “necessary actions to improve

domestic air transportation security.” 49 U.S.C. § 44904(a), (e); see also id.

§ 44901. The Administration performs “the screening of all passengers and

property” before boarding an aircraft to ensure that no passenger is “carrying

unlawfully a dangerous weapon, explosive, or other destructive substance.” Id.

§§ 44901(a), 44902(a)(1); see also id. § 44903(b) (requiring the promulgation of

“regulations to protect passengers and property on an aircraft” from “criminal

violence or aircraft piracy”). And Congress has directed the Secretary of the

Department to “give a high priority to developing, testing, improving, and


                                          3
              Case: 12-15893    Date Filed: 09/19/2014    Page: 4 of 30


deploying, at airport screening checkpoints, equipment that detects nonmetallic,

chemical, biological, and radiological weapons, and explosives . . . .” Id.

§ 44925(a).

      To fulfill these statutory mandates, the Administration issues standard

operating procedures for security screening nationwide. On September 17, 2010,

the Administration issued the procedure challenged in this petition, which it

implemented on October 29, 2010. The procedure requires the use of advanced

imaging technology scanners as the primary screening method at airport

checkpoints. If a passenger declines the scanner or alarms a metal detector or

scanner during the primary screening method, he receives a pat-down instead.

      The scanners detect both metallic and nonmetallic objects. The

Administration instituted the procedure to remedy a weakness of walk-through and

hand-held metal detectors. Unlike those earlier security mechanisms, the scanners

also identify nonmetallic explosives and other nonmetallic items that pose a

security threat. The Administration deemed the scanners “the most effective

technology available to detect threat items concealed on airline passengers.” But

even though the scanners and the new pat-down procedures significantly improve

the detection of nonmetallic and concealed weapon devices, the Office of

Intelligence of the Administration has concluded that the threat posed by improved




                                          4
              Case: 12-15893     Date Filed: 09/19/2014   Page: 5 of 30


explosive devices and other weapons remains high and that terrorists continue to

surveil and attempt to exploit security gaps in airport screening.

      When the Administration first implemented the procedures, it employed

scanners that displayed the body contour of the passenger, but they did not store,

export, or print the images. The Administration deleted the images after an officer

viewed them, and the Administration prohibited security officers from bringing

cameras, cell phones, or other electronic recording devices into the viewing rooms.

      Congress later enacted the FAA Modernization and Reform Act of 2012,

Pub. L. No. 112-95, § 826, 126 Stat. 11, 133–32, which required the

Administration to equip scanners with automated target recognition software. That

software eliminates passenger-specific images and instead uses a generic body

contour. By May 16, 2013, the scanners distributed by the Administration were

equipped with the updated software and displayed only a generic body contour.

      The Administration last updated the pat-down procedure in 2012. The

Administration earlier modified the procedure in response to the suicide bombing

aboard a Russian aircraft in August 2004 and twice revised the policy after

intelligence revealed that passengers could conceal contraband in certain areas of

their bodies. Later testing revealed that some security officers failed to conduct

sufficient pat-downs, which prompted the most recent revisions to the procedure.

When a screener conducts a pat-down, he canvasses most of the passenger’s body

                                          5
              Case: 12-15893     Date Filed: 09/19/2014     Page: 6 of 30


and uses the back of his hands for sensitive areas. A screener of the same gender as

the passenger conducts the pat-downs, and a passenger may request that the pat-

down occur in a private location. A screener may conduct an opposite-gender pat-

down only in “extraordinary circumstances” as determined by a Federal Security

Director.

                    B. Procedural History of Corbett’s Petitions

      Corbett, pro se, challenges the use of the “nude body scanners,” as he dubs

them, and the pat-down procedure on the ground that they violate the Fourth

Amendment. Corbett alleges that he has flown more than 100,000 miles on more

than 100 domestic flights in the last 3 years and that each time he departs from a

domestic airport he must undergo a security screening. He asserts that the security

officers have denied him access three times because he refused to consent to the

searches prescribed by the procedure. Corbett argues that substitute screening

measures—canine sniff teams, metal detectors, and explosive trace detectors—are

less intrusive and more effective at identifying terrorist threats.

      In November 2010, Corbett filed a petition in a district court in Florida

challenging the procedure implemented a month earlier. As early as December

2010, the Administration notified Corbett that Congress vested exclusive

jurisdiction over his petition in the court of appeals. After a magistrate judge also

concluded that the court of appeals had exclusive jurisdiction, the district court


                                           6
              Case: 12-15893     Date Filed: 09/19/2014    Page: 7 of 30


dismissed Corbett’s petition for lack of jurisdiction in April 2011. We affirmed that

dismissal. See Corbett v. United States, 458 F. App’x 866, 870 (11th Cir. 2012).

Corbett petitioned for a writ of certiorari, which the Supreme Court denied on

October 1, 2012. Corbett v. United States, 133 S. Ct. 161 (2012). Exactly two years

after he commenced those proceedings in the district court, Corbett filed this

petition in our Court on November 16, 2012.

      In March 2013, the Administration moved to file under seal certain portions

of the administrative record and to file under seal and ex parte other portions of the

record. The record contains five kinds of documents: public information;

copyrighted and propriety material; “For Official Use Only” documents;

documents designated as sensitive security information; and classified documents.

In June 2013, our Court temporarily granted, in part, the motion to seal and carried

the remainder of the motion with the case.

      Corbett signed a nondisclosure agreement to receive access to the For

Official Use Only administrative record. But in October 2013, the office of the

clerk of the Court mistakenly uploaded Corbett’s unredacted brief to the public

docket containing some of the For Official Use Only information. Corbett alleges

that a third party obtained his brief when it was available online and linked it to a

website, which includes a 16-minute interview with Corbett discussing this

information in his brief. After that incident, Corbett filed a motion to unseal the

                                           7
              Case: 12-15893     Date Filed: 09/19/2014    Page: 8 of 30


For Official Use Only information, which we temporarily denied and instructed

him not to disclose, even if the information was already available to the public

through the inadvertent disclosure by the Clerk. Corbett now urges our Court to

“release” him from its order barring disclosure of For Official Use Only

Information documents.

                                  II. DISCUSSION

      Before we can address the merits of this controversy, we have to decide

whether we have jurisdiction over it. That is, we must first decide whether the 60-

day deadline, 49 U.S.C. § 46110(a), is a jurisdictional rule or a claim-processing

rule. We then consider whether Corbett has offered a reasonable ground for his

two-year delay in filing his petition in our Court. We next explain that, even if it

were timely, Corbett’s petition fails because the challenged screening procedure

satisfies the requirements of an administrative search under the Fourth

Amendment. We also grant the motion to seal filed by the Administration and deny

Corbett’s motion to unseal.

       A. We Have Jurisdiction, But Dismiss Corbett’s Petition as Untimely.

      Congress granted the courts of appeals exclusive jurisdiction to decide a

petition like Corbett’s, id., and we have already decided in a separate action

between these parties that the challenged procedure constitutes a final order.

Corbett, 458 F. App’x at 870–71; see also Blitz v. Napolitano, 700 F.3d 733, 739–


                                           8
              Case: 12-15893     Date Filed: 09/19/2014    Page: 9 of 30


40 (4th Cir. 2012); Durso v. Napolitano, 795 F. Supp. 2d 63, 67–69 (D.D.C. 2011).

But before we can address Corbett’s arguments about reasonable grounds for his

two-year delay in filing his petition, we must decide whether the 60-day deadline is

jurisdictional or whether it is a claim-processing rule.

                    1. The 60-Day Deadline Is Not Jurisdictional.

      There is “a critical difference between a rule governing subject-matter

jurisdiction and an inflexible claim-processing rule.” Kontrick v. Ryan, 540 U.S.

443, 456, 124 S. Ct. 906, 916 (2004). “[A] court’s subject-matter jurisdiction

cannot be expanded to account for the parties’ litigation conduct; a claim-

processing rule, on the other hand, even if unalterable on a party’s application, can

nonetheless be forfeited if the party asserting the rule waits too long to raise the

point.” Id. And “a rule should not be referred to as jurisdictional unless it governs a

court’s adjudicatory capacity, that is, its subject-matter or personal jurisdiction.”

Henderson, 131 S. Ct. at 1202.

      In Greater Orlando Aviation Authority v. Federal Aviation Administration,

we held that the 60-day deadline for filing a petition challenging a final order is

“mandatory and jurisdictional,” 939 F.2d at 959 (internal quotation marks omitted),

but decisions of the Supreme Court and our Court sitting en banc have abrogated

that prior panel precedent, see Henderson, 131 S. Ct. at 1204–06; Avila-Santoyo,

713 F.3d at 1359–62. The Supreme Court has instructed that a deadline for judicial

                                           9
             Case: 12-15893     Date Filed: 09/19/2014    Page: 10 of 30


review of an administrative decision is a nonjurisdictional claim-processing rule

when Congress provides no “clear statement” that the rule is jurisdictional.

Sebelius v. Auburn Reg’l Med. Ctr., ___ U.S. ___, ___, 133 S. Ct. 817, 824 (2013);

see also Arbaugh v. Y & H Corp., 546 U.S. 500, 515–16, 126 S. Ct. 1235, 1245

(2006) (“If [Congress] clearly states that a threshold limitation on a statute’s scope

shall count as jurisdictional, then courts and litigants will be duly instructed and

will not be left to wrestle with the issue.” (footnote omitted)). To determine

whether a provision is jurisdictional, we look to its “context, including [the

Court’s] interpretation of similar provisions in many years past.” Reed Elsevier,

Inc. v. Muchnick, 559 U.S. 154, 168, 130 S. Ct. 1237, 1248 (2010).

      In Henderson, the Supreme Court identified three factors that guided its

conclusion that the 120-day deadline for seeking judicial review of a decision of

the Board of Veterans’ Appeals was not jurisdictional: the text, the statutory

context, and the degree of flexibility afforded to potential claimants. 131 S. Ct. at

1204–06. The plain language of the statute in Henderson did “not suggest, much

less provide clear evidence, that the [120-day] provision was meant to carry

jurisdictional consequences.” Id. at 1204. Congress placed the deadline in a

subchapter titled “Procedure” instead of the subchapters titled “Jurisdiction;

finality of decisions” or “Organization and Jurisdiction,” which “suggest[ed that]

Congress regarded the 120-day limit as a claim-processing rule.” Id. at 1205. And

                                          10
             Case: 12-15893      Date Filed: 09/19/2014    Page: 11 of 30


when a veteran petitioned the Veterans Administration for benefits, those

proceedings were “solicit[ous]” to veterans and far more “informal and

nonadversarial” than ordinary civil litigation. Id. at 1205–06. For these three

reasons, the Court concluded that Congress did not intend the 120-day limit “to

carry the harsh consequences that accompany the jurisdiction tag.” Id. at 1206.

      Our Court, sitting en banc, applied Henderson in an immigration case when

we overruled our precedent, Abdi v. U.S. Att’y Gen., 430 F.3d 1148 (11th Cir.

2005), and held that the 90-day deadline to file a motion to reopen after a final

order of removal, 8 U.S.C. § 1229a(c)(7)(C)(i), was not jurisdictional. Avila-

Santoyo, 713 F.3d at 1362. We explained that Henderson had abrogated our

precedent in Abdi when we evaluated the statute under the clear statement rule

used by the Supreme Court. Id. at 1359–60. The text of the statute gave no

indication that the 90-day deadline carried jurisdictional consequences. Id. at

1361. Congress placed the 90-day deadline within a section titled “Removal

Proceedings,” which addressed various procedural and administrative aspects of a

removal proceeding. Id. And the exceptions to the 90-day deadline suggested “a

certain degree of flexibility that is inherently inconsistent with the jurisdictional

label.” Id. at 1362 (internal quotation marks omitted).

      Like the 90-day deadline in Avila-Santoyo, the 60-day deadline that governs

Corbett’s petition is not jurisdictional. See Avia Dynamics, Inc. v. Fed. Aviation

                                           11
             Case: 12-15893     Date Filed: 09/19/2014    Page: 12 of 30


Admin., 641 F.3d 515, 519 (D.C. Cir. 2011). The text does not suggest that

Congress intended the deadline to have jurisdictional consequences. See Arbaugh,

546 U.S. at 510, 126 S. Ct. at 1242 (“[W]e have clarified that time prescriptions,

however emphatic, are not properly typed jurisdictional.” (internal quotation marks

omitted)). That is, Congress did not phrase the 60-day deadline in jurisdictional

terms when it instructed petitioners where and when to file:

      [A] person disclosing a substantial interest in an order issued by the
      Secretary . . . may apply for review of the order by filing a petition for
      review in the United States Court of Appeals for the District of
      Columbia Circuit or in the court of appeals of the United States for the
      circuit in which the person resides or has its principal place of
      business. The petition must be filed no later than 60 days after the
      order is issued. The court may allow the petition to be filed after the
      60th day only if there are reasonable grounds for not filing by the 60th
      day.

49 U.S.C. § 46110(a). Additionally, Congress placed the deadline in the subsection

titled “Filing and venue.” To be sure, the first sentence of that subsection

references the subject-matter jurisdiction of the courts of appeals over these

petitions so that petitioners would know where to file. Id. But in another

subsection, “Authority of court,” Congress granted the courts of appeals exclusive

jurisdiction over these kinds of petitions. Id. § 46110(c). Any reference to that

exclusive jurisdiction in the “Filing and venue” subsection, id. § 46110(a), does not

convince us that the 60-day deadline is part and parcel of the jurisdictional

limitations announced in subsection 46110(c). See also cf. Avia-Dynamics, Inc.,

                                          12
               Case: 12-15893     Date Filed: 09/19/2014   Page: 13 of 30


641 F.3d at 518 (“Although we have characterized section 46110(a) as a

jurisdictional statute, we have never held that the limitation portion of section

46110(a)—set forth in the second and third sentences—is jurisdictional.” (citations

omitted)). Moreover, the exception for “reasonable grounds for not filing by the

60th day,” 49 U.S.C. § 49110(a), affords petitioners a “degree of flexibility” that

does not suggest the deadline is jurisdictional. See Avila-Santoyo, 713 F.3d at

1362.

        In the same way that Henderson abrogated our precedent in Abdi,

Henderson also abrogated our precedent in Greater Orlando that would otherwise

govern this appeal. See United States v. Kaley, 579 F.3d 1246, 1255 (11th Cir.

2009) (“We may disregard the holding of a prior opinion only where that holding

is overruled by the Court sitting en banc or by the Supreme Court.”(internal

quotation marks omitted)). The new rule announced in Henderson “actually

abrogate[d] or directly conflict[ed] with, as opposed to merely weaken[ed], the

holding of the prior panel.” Id. We now hold that the 60-day deadline is a claim-

processing rule, not a limitation on our subject-matter jurisdiction.

             2. Corbett Failed To Establish a Reasonable Ground for his Delay.

        Corbett’s dogged prosecution of his petition in the district court is not a

reasonable ground to excuse his failure to file his petition on time in this Court. See

Greater Orlando, 939 F.2d at 959–60 (ruling that petitioner’s pursuit of state court

                                           13
              Case: 12-15893     Date Filed: 09/19/2014     Page: 14 of 30


remedies did not excuse failure to file before the 60-day deadline); Americopters,

LLC v. Fed. Aviation Admin., 441 F.3d 726, 734 (9th Cir. 2006) (“[A] delay

stemming from the filing of a petition or complaint with the wrong court is not, in

general, a reasonable ground for delay.”); see also Sierra Club v. Skinner, 885 F.2d

591, 594 (9th Cir. 1989) (dismissing for lack of subject-matter jurisdiction when

petitioner failed to file within 60 days and filing petition in a district court did not

provide a reasonable ground for delay). Corbett’s “delay is even less excusable”

because “the [Administration] advised [him] of the correct remedies or procedures

to follow” and his “procedural missteps were based on a misapprehension of the

law.” Americopters, 441 F.3d at 734. We have recommended that petitioners file

concurrent petitions in multiple courts where jurisdiction is not clear. Greater

Orlando, 939 F.2d at 959–60. Our dissenting colleague contends that Greater

Orlando stands for the proposition that distinct claims must be filed in separate

courts. (Dissent Op. at 28.) We did say as much in Greater Orlando, but our

dissenting colleague fails to acknowledge that we also advised that “[a]dditionally,

the [petitioner] could have filed both appeals concurrently, instead of pursuing

state court remedies while jurisdiction was being lost” elsewhere. Greater

Orlando, 939 F.2d at 959-60.

      Corbett failed to heed that advice, despite admonitions by the

Administration, a magistrate judge, the district court, and our Court that we had

                                           14
             Case: 12-15893     Date Filed: 09/19/2014    Page: 15 of 30


exclusive jurisdiction over his petition. He instead pursued his Fourth Amendment

challenge in the district court for nearly two years. Courts of appeals have excused

a petitioner’s delay when the Administration caused a petitioner’s confusion, id. at

960, or when a petitioner unsuccessfully attempted to exhaust administrative

remedies, Reder v. Adm’r of Fed. Aviation Admin., 116 F.3d 1261, 1263 (8th Cir.

1997), but Corbett has not alleged anything of the kind. His conduct—the

“quixotic pursuit of the wrong remedies”—cannot excuse his delay. Americopters,

441 F.3d at 734.

B. Alternatively, the Screening Procedure Is a Reasonable Administrative Search.

      Although the Supreme Court has mentioned only in dicta that airport

screenings do not violate the Fourth Amendment, see Chandler v. Miller, 520 U.S.

305, 323, 117 S. Ct. 1295, 1305 (1997) (“[W]here the risk to public safety is

substantial and real, blanket suspicionless searches calibrated to the risk may rank

as ‘reasonable’—for example, searches now routine at airports . . . .”); see also

City of Indianapolis v. Edmond, 531 U.S. 32, 47–48, 121 S. Ct. 447, 456 (2000),

other courts of appeals have held that screening passengers at an airport is an

“administrative search” because the primary goal is to protect the public from a

terrorist attack, see, e.g., Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec.,

653 F.3d 1, 10–11 (D.C. Cir. 2011); United States v. Aukai, 497 F.3d 955, 962–63

(9th Cir. 2007) (en banc); United States v. Hartwell, 436 F.3d 174, 178 (3d Cir.


                                          15
             Case: 12-15893     Date Filed: 09/19/2014    Page: 16 of 30


2006). We now join their ranks and conclude, in the alternative, that the challenged

procedure is a reasonable administrative search under the Fourth Amendment.

      The Fourth Amendment permits the warrantless search of “closely

regulated” businesses; “special needs” cases such as schools, employment, and

probation; and “checkpoint” searches such as airport screenings under the

administrative search doctrine. Hartwell, 436 F.3d at 178. Because administrative

searches primarily ensure public safety instead of detect criminal wrongdoing, they

do not require individual suspicion. Elec. Privacy Info. Ctr., 653 F.3d at 10 (citing

Edmond, 531 U.S. at 41, 47–48, 121 S. Ct. at 450). Whether suspicionless

checkpoint searches at airports are reasonable depends on “the gravity of the public

concerns served by the seizure, the degree to which the seizure advances the public

interest, and the severity of the interference with individual liberty.” Brown v.

Texas, 443 U.S. 47, 51, 99 S. Ct. 2637, 2640 (1979).

      The scanners at airport checkpoints are a reasonable administrative search

because the governmental interest in preventing terrorism outweighs the degree of

intrusion on Corbett’s privacy and the scanners advance that public interest. Id.

Corbett argues that the scanners are not narrowly tailored to aviation security

needs, that the scanners are ineffective for their intended purpose, and that the

Administration has misled the public as to the likelihood of the threat. But “[t]he

need to search airline passengers ‘to ensure the public safety can be particularly

                                          16
             Case: 12-15893     Date Filed: 09/19/2014    Page: 17 of 30


acute,’ and, crucially, an [advanced imaging technology] scanner, unlike a

magnetometer, is capable of detecting, and therefore of deterring, attempts to carry

aboard airplanes explosives in liquid or powder form.” Elec. Privacy Info. Ctr.,

653 F.3d at 10 (quoting Edmond, 531 U.S. at 47–48, 121 S. Ct. at 457).

      “[T]here can be no doubt that preventing terrorist attacks on airplanes is of

paramount importance.” Hartwell, 436 F.3d at 179; see United States v. Marquez,

410 F.3d 612, 618 (9th Cir. 2005) (“It is hard to overestimate the need to search air

travelers for weapons and explosives before they are allowed to board the

aircraft. . . . [T]he potential damage and destruction from air terrorism is

horrifically enormous.”); Singleton v. Comm’r of Internal Revenue, 606 F.2d 50,

52 (3d Cir. 1979) (“The government unquestionably has the most compelling

reasons[—]the safety of hundreds of lives and millions of dollars worth of private

property[—]for subjecting airline passengers to a search for weapons or explosives

that could be used to hijack an airplane.”); see also United States v. Yang, 286 F.3d

940, 944 n.1 (7th Cir. 2002). Corbett argues that the Administration has misled the

public as to the severity of the threat that terrorism poses to commercial airplanes,

but that suggestion borders on the absurd and the record refutes it. For example, on

December 25, 2009, a terrorist attempted to detonate a nonmetallic explosive

device hidden in his underwear while aboard an American aircraft flying over the

United States, for which Al Qaeda claimed credit. Passenger Screening Using

                                          17
             Case: 12-15893     Date Filed: 09/19/2014    Page: 18 of 30


Advanced Imaging Technology, 78 Fed. Reg. 18,287, 18,299 (Mar. 26, 2013).

Numerous other publicly known incidents of aviation terrorism have involved

nonmetallic explosives. Id. These reported instances, not to mention those

incidents unknown to the public, establish that the Administration has reasonably

assessed the threat of aviation terrorism. In any event, the validity of a screening

program does not “turn[] on whether significant numbers of putative air pirates are

actually discovered by the searches conducted under the program.” Nat’l Treasury

Emp. Union v. Von Raab, 489 U.S. 656, 675 n.3, 109 S. Ct. 1384, 1395–96 n.3

(1989); see Cassidy v. Chertoff, 471 F.3d 67, 83 (2d Cir. 2006) (explaining that the

government “need not adduce a specific threat” to the ferry system before

engaging in suspicionless searches). Instead, “[w]hen the Government’s interest

lies in deterring highly hazardous conduct, a low incidence of such conduct, far

from impugning the validity of the scheme for implementing this interest, is more

logically viewed as a hallmark of success.” Von Raab, 489 U.S. at 676 n.3, 109 S.

Ct. at 1396 n.3.

      Contrary to Corbett’s assertion, the scanners effectively reduce the risk of air

terrorism. See, e.g., Hartwell, 436 F.3d at 179–80. Although this proposition is

self-evident, Corbett disputes it on the ground that he has circumvented the

scanners and speculates that the rates of failure and false-positives are high. But

the Fourth Amendment does not require that a suspicionless search be fool-proof

                                          18
                 Case: 12-15893   Date Filed: 09/19/2014   Page: 19 of 30


or yield exacting results. See Von Raab, 489 U.S. at 676, 109 S. Ct. at 1396

(rejecting the argument that drug-testing violates the Fourth Amendment because

employees may attempt to deceive the test); Cassidy, 471 F.3d at 86 (rejecting the

argument that screening of ferry passengers violates the Fourth Amendment

“because it is not sufficiently thorough”); MacWade v. Kelly, 460 F.3d 260, 274

(2d Cir. 2006) (ruling that the deterrent effect of an antiterrorism screening

program in the New York City subway system “need not be reduced to a quotient”

to satisfy the Fourth Amendment).

       The Supreme Court has explained that the evaluation of effectiveness is “not

meant to transfer from politically accountable officials to the courts the decision as

to which among reasonable alternative law enforcement techniques should be

employed to deal with a serious public danger.” Michigan Dep’t of St. Police v.

Sitz, 496 U.S. 444, 453, 110 S. Ct. 2481, 2487 (1990). Choosing which technique

best serves the government interest at stake should be left to those with “a unique

understanding of, and a responsibility for, limited public resources, including a

finite number of police officers.” Id. at 454, 110 S. Ct. at 2487. “[W]e need only

determine whether the [scanner] is a reasonably effective means of addressing the

government interest in deterring and detecting a terrorist attack” at airports.

MacWade, 460 F.3d at 273 (internal quotation marks omitted). Common sense tells

us that it is.

                                           19
             Case: 12-15893     Date Filed: 09/19/2014    Page: 20 of 30


      Corbett argues that metal detectors, bomb-sniffing dogs, explosive trace

portals, and explosive trace detectors would be better substitutes for security

screening because those methods are less invasive, but we are unpersuaded that the

Constitution requires these substitutes. Cf. Aukai, 497 F.3d at 962 (“A particular

airport security screening search is constitutionally reasonable provided that it is no

more extensive nor intensive than necessary, in the light of current technology, to

detect the presence of weapons or explosives and that it is confined in good faith to

that purpose.” (alteration and internal quotation marks omitted)). Metal detectors

cannot alert officers to nonmetallic explosives, and the United States enjoys

flexibility in selecting from among reasonable alternatives for an administrative

search. See Sitz, 496 U.S. at 453–54, 110 S. Ct. at 2487; see City of Ontario, Cal. v.

Quon, 560 U.S. 746, 764, 130 S. Ct. 2619, 2632 (2010) (“Even assuming there

were ways that [officers] could have performed the search that would have been

less intrusive, it does not follow that the search as conducted was unreasonable.”).

      The scanners pose only a slight intrusion on an individual’s privacy,

especially in the light of the automated target recognition software installed in

every scanner. The scanners now create only a generic outline of an individual,

which greatly diminishes any invasion of privacy. Before the agency incorporated

that software, the District of Columbia Circuit held that the scanners did not violate

the Fourth Amendment. See Elec. Privacy Info. Ctr., 653 F.3d at 10–11. And to the

                                          20
              Case: 12-15893    Date Filed: 09/19/2014   Page: 21 of 30


extent that Corbett’s petition challenges the use of scanners without that software,

his petition is moot because those scanners no longer operate in any airport. See

Redfern v. Napolitano, 727 F.3d 77, 84–85 (1st Cir. 2013) (vacating and

remanding to the district court to dismiss as moot because the Administration

removed from airport screening checkpoints all “non-ATR-equipped backscatter

scanners”).

      Corbett also challenges the pat-down procedure, but that procedure as a

secondary screening technique is a reasonable administrative search. The pat-

downs also promote the governmental interest in airport security because security

officers physically touch most areas of passengers’ bodies. Corbett does not

dispute that the pat-down procedures are effective, but argues that they are

“extraordinarily intensive” and the “use of fingers to palpate the skin makes the

TSA’s pat-down procedure the most intensive search ever conducted.” Undeniably,

a full-body pat-down intrudes on privacy, but the security threat outweighs that

invasion of privacy. And the Administration reduces the invasion of privacy

through several measures: the pat-down is not a primary screening method; a

member of the same sex ordinarily conducts it; a passenger may opt to have a

witness present during the search if he desires to have the security officer conduct

the pat-down in private; and the procedure requires a security officer to use the

back of his hand while searching sensitive areas of the body.

                                         21
             Case: 12-15893     Date Filed: 09/19/2014   Page: 22 of 30


       The Fourth Amendment does not compel the Administration to employ the

least invasive procedure or one fancied by Corbett. Airport screening is a

permissible administrative search; security officers search all passengers, abuse is

unlikely because of its public nature, and passengers elect to travel by air knowing

that they must undergo a search. Hartwell, 436 F.3d at 180. The “jeopardy to

hundreds of human lives and millions of dollars of property inherent in the pirating

or blowing up of a large airplane” outweighs the slight intrusion of a generic body

scan or, as a secondary measure, a pat-down. United States v. Edwards, 498 F.2d

496, 500 (2d Cir. 1974) (quoting United States v. Bell, 464 F.2d 667, 675 (2d Cir.

1972) (Friendly, C.J., concurring)).

      As a final note, our dissenting colleague argues that a determination on the

merits is unnecessary because we hold that Corbett’s petition was untimely.

(Dissent Op. at 27.) But our dissenting colleague relies on opinions stating that

constitutional rulings should be avoided where other outcomes could be reached on

the merits. See, e.g., United States v. Charles, 722 F.3d 1319, 1332–35 (11th Cir.

2013) (Marcus, J., specially concurring) (concluding that it was unnecessary to

answer a constitutional question where it was not required for the holding that

there was no plain error); Shaw v. Martin, 733 F.2d 304, 314 (4th Cir. 1984)

(declining to rule on a constitutional question where the evidence would not

support the claim even if the constitutional question were decided in petitioner’s

                                         22
             Case: 12-15893     Date Filed: 09/19/2014   Page: 23 of 30


favor). These decisions do not stand for the proposition that a merits issue should

not be reached if it involves a constitutional question. And here, there is no way to

resolve the merits without ruling on the constitutional question, so the canon of

constitutional avoidance is inapposite.

      We make our ruling on the merits because, as our dissenting colleague

recognizes, the procedural question of timeliness is debatable, and it is not

jurisdictional. Further, the parties have briefed and argued the merits, and we have

a complete record. The answer on the merits is clear, as each circuit court to

examine it has ruled. And the issue will almost certainly recur, perhaps even with

the same petitioner. Our dissenting colleague’s contention that we should not

address the merits is odd because she suggests that Corbett did establish reasonable

grounds for the untimeliness of his petition. (Dissent Op. at 28.) If so, then we

would be obliged to address the merits of his petition. But our dissenting colleague

fails to explain how the merits of this controversy should be resolved.

  C. We Grant the Motion to Seal by the Administration and Deny the Motion to
                              Unseal by Corbett.

      Before oral argument, we carried with the case three issues raised by the

motion to seal filed by the Administration: (1) whether the copyrighted materials

should remain under seal; (2) whether Petitioner should have access to the

sensitive security information; and (3) whether Respondent should be required to



                                          23
             Case: 12-15893     Date Filed: 09/19/2014    Page: 24 of 30


file a redacted version of the classified documents or an index with summaries of

those documents. We now grant that motion to seal.

      As to the copyrighted materials, Eleventh Circuit Rule 25-5 contemplates

that parties may file under seal “proprietary or trade secret information.” 11th Cir.

R. 25-5. And every court of appeals in which the Administration has submitted

proprietary information about the scanner technology has ordered it sealed. See

Order, Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., No. 10-1157 (D.C.

Cir. Feb. 22, 2011); Order, Redfern v. Napolitano, No. 11-1805 (1st Cir. Aug. 14,

2012). The Administration filed under seal the proprietary information—an

operations manual for an advanced imaging technology scanner—because the

owner of the information marked the manual with the warning that customers

“shall not disclose or transfer any of these materials or information to any third

party” and that “[n]o part of this book may be reproduced in any form without

written permission” from the company.

      We also grant the motion to seal the sensitive security information because

Corbett has no statutory or regulatory right to access it. Sensitive security

information is “information obtained or developed in the conduct of security

activities[,] . . . the disclosure of which TSA has determined would . . . [b]e

detrimental to the security of transportation.” 49 C.F.R. § 1520.5(a)(3). The

Administration may share Sensitive Security Information only with “[c]overed

                                          24
             Case: 12-15893      Date Filed: 09/19/2014    Page: 25 of 30


persons” who have a “need to know” the information “to carry out transportation

security activities.” Id. §§ 1520.7(j), 1520.11(a)(1). Congress has permitted the

disclosure of sensitive security information during discovery to civil litigants in a

district court who demonstrate a substantial need for it, Department of Homeland

Security Appropriations Act, 2007, Pub. L. No. 109-295, § 525(d), 120 Stat. 1355,

1382 (Oct. 4, 2006), but Corbett is not a litigant in a district court. We reject his

suggestion that Congress surely intended to allow litigants in the courts of appeals

access to sensitive security information because the plain text of the Act suggests

otherwise. We need not address whether Corbett has established a “substantial

need” to the information.

      Finally, we grant the motion to seal the classified information and do not

require the Administration to file a redacted version or index. The Classified

Information Procedures Act “allows the district court to permit the government

either to redact the classified information or to substitute a summary or a statement

of factual admissions in place of the classified documents.” United States v.

Campa, 529 F.3d 980, 995 (11th Cir. 2008) (describing 18 U.S.C. app. 3 § 4).

Corbett fails to identify a corresponding statute for civil litigants. And, as a

practical matter, Corbett did not need the classified information to argue his case.

      We earlier entered a temporary order denying Corbett’s motion to release

him from his nondisclosure agreement, and we now deny that motion permanently

                                           25
             Case: 12-15893    Date Filed: 09/19/2014   Page: 26 of 30


for two reasons. First, the Clerk of this Court caused the mishap that allowed the

third party source to obtain the For Official Use Only information, and we do not

prejudice the Administration for an error it did not commit. Second, Corbett likely

breached his nondisclosure agreement by posting this privileged information on his

blog and by sharing that information in an interview.

                               III. CONCLUSION

      We DISMISS Corbett’s petition for review as untimely. In the alternative,

we DENY Corbett’s petition because the challenged screening procedure does not

violate the Fourth Amendment. We also GRANT the motion to seal by the

Administration and DENY the motion to unseal by Corbett.




                                         26
              Case: 12-15893     Date Filed: 09/19/2014     Page: 27 of 30


MARTIN, Circuit Judge, dissenting:

      The majority does what the Supreme Court, our Court, and many other

courts have cautioned not to do, and therefore I respectfully dissent.

      The opinion finds that Mr. Corbett’s petition is untimely, and he failed to

establish a reasonable ground for his delay in filing it. If that is true, the case is

over. Instead the opinion continues on with an unnecessary holding “in the

alternative,” Panel Op. at 2, which reaches the merits of Mr. Corbett’s petition, and

finds no violation of the Fourth Amendment.

      Long ago, the Supreme Court explained that courts should not “decide

questions of a constitutional nature unless absolutely necessary to a decision of the

case.” Burton v. United States, 196 U.S. 283, 295, 25 S. Ct. 243, 245 (1905); see

also Spector Motor Serv., Inc. v. McLaughlin, 323 U.S. 101, 105, 65 S. Ct. 152,

154 (1944) (“If there is one doctrine more deeply rooted than any other in the

process of constitutional adjudication, it is that we ought not to pass on questions

of constitutionality . . . unless such adjudication is unavoidable.”). Other courts

adhere to this maxim. See, e.g., Shaw v. Martin, 733 F.2d 304, 314 (4th Cir. 1984)

(“[W]e should not decide a constitutional question when a factual ground exists for

our decision.”). And until now, our Court has generally followed this precept as

well. See, e.g., United States v. Charles, 722 F.3d 1319, 1334 (11th Cir. 2013)

(Marcus, J., specially concurring) (“Declining to address an unnecessary

                                            27
               Case: 12-15893        Date Filed: 09/19/2014       Page: 28 of 30


constitutional question preserves the unique place and character, in our scheme, of

judicial review of governmental action for constitutionality, and pays heed to

considerations of timeliness and maturity, of concreteness, definiteness, certainty,

and of adversity of interests affected.” (quotation marks omitted)). I do not

understand why we ignore this established principle here.1

       I am also concerned by the majority’s conclusion that Mr. Corbett did not

establish a reasonable ground for the timing of his filing. The opinion states: “We

have recommended that petitioners file concurrent petitions in multiple courts

where jurisdiction is not clear.” Panel Op. at 14. For support, it cites only one

case, Greater Orlando Aviation Authority v. Federal Aviation Administration, 939

F.2d 954 (11th Cir. 1991). And in citing that case, the majority says that I “fail[] to

acknowledge” that in Greater Orlando, this Court “advised” the petitioner to file

two appeals concurrently. But I do fully acknowledge that in Greater Orlando, this

Court observed that the Greater Orlando Aviation Authority could have at the same

time pursued (1) a state court appeal of a zoning board decision; and (2) an appeal

in the 11th Circuit of a Federal Aviation Administration decision that ultimately

       1
           The majority claims that the opinions cited here “stat[e]” that courts should only avoid
ruling on constitutional grounds “where other outcomes could be reached on the merits.” Panel
Op. at 22. None of the opinions make that statement. Nor do others. See, e.g., Ashwander v.
Tennessee Valley Authority, 297 U.S. 288, 347, 56 S. Ct. 466, 483 (1936) (Brandeis, J.,
concurring) (“The Court will not pass upon a constitutional question although properly presented
by the record, if there is also present some other ground upon which the case may be disposed
of. . . . Thus, if a case can be decided on either of two grounds, one involving a constitutional
question, the other a question of statutory construction or general law, the Court will decide only
the latter.”).
                                                28
             Case: 12-15893     Date Filed: 09/19/2014    Page: 29 of 30


related to the location of a new airport in Orlando. What I absolutely do fail to

acknowledge, however, is that this Court’s observation in the Greater Orlando

decision somehow stands for the proposition that here, Mr. Corbett should have

known to file identical briefs, asserting identical claims in both the District Court

and this Court at the same time. Greater Orlando simply does not sanction this

practice and neither does this Court’s jurisprudence as a whole.

      To the contrary, we have cautioned against the possibility of “resources

wasted when two courts unnecessarily proceed along the same track and at the

same time.” Maharaj v. Sec. for Dep’t of Corr., 432 F.3d 1292, 1307 (11th Cir.

2005); see also Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58, 103 S.

Ct. 400, 402 (1982) (“[A] federal district court and a federal court of appeals

should not attempt to assert jurisdiction over a case simultaneously.”).

      Given Mr. Corbett’s pro se status, his active pursuit of this challenge was

anything but “quixotic,” as the majority characterizes it at one point. Panel Op. at

15 (quotation marks omitted). Cf. Sierra Club v. Skinner, 885 F.2d 591, 594 (9th

Cir. 1989) (“We find it difficult to believe that someone among Sierra Club’s legal

advisers did not sound a note of caution as to jurisdiction.”). Mr. Corbett’s pursuit

appears to me to have been methodical and diligent. Shortly after the Supreme

Court confirmed he chose the wrong forum, he immediately filed here. I do not

believe he should be penalized for doing so. This is especially true where there is

                                          29
              Case: 12-15893     Date Filed: 09/19/2014    Page: 30 of 30


no allegation of bad faith, the filing deadline is not jurisdictional, and there is no

prejudice to the government.




                                           30